      Case 3:19-cv-01810-VAB Document 90 Filed 02/23/21 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


RAM D. GOPAL                                          : CIVILACTION NO:
     PLAINTIFF,                                       : 3:19-CV-01810-VAB
V.

UNIVERSITY OF CONNECTICUT,
ET AL.
      DEFENDANTS                                      : FEBRUARY 23, 2021

              MOTION FOR LEAVE TO TAKE TWO DEPOSITIONS

       Pursuant to Fed. R. Civ. P. 30 (a)(2) the plaintiff moves for leave of the court to

take the deposition of two witnesses that may result in, “more than 10 depositions being

taken under this rule.” The plaintiff submits that there is good cause for this as there are

five individual defendants [Herbst, Kennedy, Elliot, Gelston and Reitz] in addition to the

University of Connecticut. In order to prove his claims, the plaintiff needs to examine each

of the named defendants. In addition, the claims and the pretextual defenses refer to policy,

accounting, conduct and other procedures that require the taking of six non-party

administrative employees (past and present) of the defendant University of Connecticut.

[Fearney, Greene, Soucy, Marsden, Bannister, Burke] The plaintiff also needs to take the

deposition of union representative David Amdur, who defendants assert “represented” and

advised plaintiff at certain material times. This totals 12 depositions.

       Wherefore, it is respectfully submitted that in the interests of justice and for good

cause shown, the Court grant leave for the taking of two depositions beyond the ten-

deposition limit. Defendants’ counsel, Assistant Attorney General Nancy Brouillet does

not consent to this motion.
     Case 3:19-cv-01810-VAB Document 90 Filed 02/23/21 Page 2 of 2




                                     Respectfully Submitted,

                                     PLAINTIFF


                                     BY:     /s/ James S. Brewer
                                             James S. Brewer
                                             67 Russ Street
                                             Hartford, CT 06106
                                             860-217-0652
                                             Bar No. ct 07019
                                             jbreweratty@gmail.com




                                      CERTIFICATION

        I hereby certify that on the above date, a copy of the foregoing was filed
electronically [and served by mail on anyone unable to accept electronic filing]. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system [or by mail to anyone unable to accept electronic filing].

                                               /s/ James S. Brewer
                                             JAMES S. BREWER
